Citation Nr: 0208132	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  97-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for a right knee 
disability.

Entitlement to service connection for a left knee disability.

Entitlement to service connection for a back disability.

Entitlement to service connection for a right ankle 
disability.

Entitlement to service connection for memory loss.

Entitlement to service connection for disabling residuals due 
to use of medication.  

Entitlement to a rating in excess of 10 percent for facial 
dermatitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from July 1989 to July 1993, including service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1996 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for 
facial dermatitis, evaluated as noncompensably disabling, and 
denied, in pertinent part, service connection for 
hypertension, a disability of the digestive system (claimed 
as a stomach condition), a back disability, a right ankle 
disability, chronic nosebleeds, bilateral pes planus, a 
bilateral knee disability, bleeding gums, memory loss, and 
disabling residuals due to use of medication.  

This case was previously before the Board in July 1998, at 
which time the Board denied service connection for 
hypertension, a stomach condition, chronic nosebleeds, 
bilateral pes planus, and bleeding gums.  The remaining 
issues on appeal were remanded to the RO for additional 
development of the evidence, to include specified VA 
examinations, including a Persian Gulf War protocol 
examination; for adjudication of his claims for service 
connection for joint disabilities, for residual disability 
due to the use of medication, and for memory loss on the 
merits, and for readjudication of the claim for an increased 
(compensable) rating for facial dermatitis.  

While the case was thus in remand status, a rating decision 
of April 2000 increased the evaluation for the veteran's 
service-connected facial dermatitis to 10 percent disabling.  
Applicable law mandates that when a veteran seeks an original 
or increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999) [citing AB v. 
Brown, 6 Vet. App. 35, 38 (1993)].  The veteran has not 
withdrawn his appeal as to the issue of an increased rating 
for his facial dermatitis and the claim is therefore before 
the Board for review.  The remainder of the actions requested 
on remand were satisfactorily completed, and the case was 
returned to the Board for further appellate consideration.  

This case was again before the Board in May 2001, at which 
time the Board remanded the issue of a rating in excess of 10 
percent for service-connected facial dermatitis for further 
VA examination and a medical opinion, and directed the RO to 
notify the veteran and his representative of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001)].  The actions requested on Remand have 
been satisfactorily completed and the case is again before 
the Board for further appellate consideration.  The Board 
limits its consideration herein to the issues cited on the 
title page of this decision.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  In this case, the record shows that the 
claimant and his representative were notified of the 
provisions of the VCAA by the Board's May 2001 Remand order, 
and by RO letter of June 26, 2001.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address the 
reopening of a previously denied claim, the revised 
regulations pertaining to reopened claims are inapplicable to 
this appeal.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The RO has obtained the veteran's complete service medical 
records and all private and VA medical records identified by 
the claimant, and he has been afforded special VA 
examinations in June 1995, in October 1996, and in March and 
April 1999.  He has declined a personal hearing before an RO 
Hearing Officer or before the Board. Further, the claimant 
has been provided copies of rating decisions, Statements of 
the Case, and Supplemental Statements of the Case, as well as 
the Board decisions and remand orders issued in July 1998 and 
in May 200.  The Board finds that the extensive development 
documented in the record indicates that there is no 
reasonable possibility that further assistance to the 
appellant will aid in substantiating his claims.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  A right knee disability, a left knee disability, a back 
disability, a right ankle disability, memory loss, and 
disabling residuals due to use of medication were not shown 
during active service or on service separation examination, 
or currently; and there is no clinical evidence of motor, 
sensory or reflex deficit of the back or upper or lower 
extremities, no limitation of motion, and no loss of function 
due to weakness, incoordination, easy fatigability, pain on 
motion or on use, and no cognitive dysfunction or problems 
with medication or inoculation. 

3.  The veteran's service-connected facial dermatitis is 
currently manifested by exfoliation and itching, without 
exudation, extensive lesions, marked disfigurement, 
ulcerations, extensive exfoliation, crusting or nervous 
manifestations that are exceptionally repugnant, and is under 
good control with medication.  

4.  The veteran's service-connected facial dermatitis is not 
manifested by unusual or exceptional factors such as marked 
interference with employment or frequent periods of 
hospitalization such as to render inapplicable the regular 
schedular standards.  


CONCLUSIONS OF LAW

1.  A right knee disability, a left knee disability, a back 
disability, a right ankle disability, memory loss, and 
disabling residuals due to use of medication were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303(a) (2001).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected facial dermatitis are not met.  
38 U.S.C.A. § 1155, 5017(a) (West 1991 & Supp. 2001);  
38 C.F.R. § 3.321(b)(1), Part 4, § 4.118, Diagnostic Code 
7803, 7804, 7805 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the disabilities at issue were 
incurred in or aggravated by his period of active service, 
and that a rating in excess of 10 percent is warranted for 
his service-connected facial dermatitis. 

I.  The Evidence

A medical history prepared by the veteran in connection with 
his service entrance examination denied any history of 
recurrent back pain or knee problems, joint pains, skin 
disease, loss of memory or amnesia, but complained of foot 
trouble.  His service entrance examination, conducted in July 
1988, disclosed that his spine, musculoskeletal system, and 
upper and lower extremities were normal, while his skin was 
normal, and bilateral pes planus (flat foot) was noted.  On a 
health questionnaire completed by the veteran in July 1990, 
he denied any history of arthritis or painful joints.  On 
routine medical examination in October 1990, the veteran was 
noted to have no clinical evidence of any of the disabilities 
at issue, and there was no evidence of a skin disorder.  

On a health questionnaire completed by the veteran in July 
1991, he denied any history of arthritis or painful joints.  
In October 1991, the veteran was seen on a single occasions 
for complaints of cracking of the skin of his right hand 
after exposure to weapons cleaning solvents, and treated with 
Lotrimin cream.  On a health questionnaire completed by the 
veteran in September 1992, he denied any history of arthritis 
or painful joints.  Laboratory tests in February 1993, in 
April 1993, and in June 1993 disclosed no abnormalities, 
urinalysis was normal, and no pathogenic organisms were 
found.  The service medical records are silent for complaint 
of a right ankle sprain.  A report of medical history 
prepared by the veteran in connection with his service 
separation examination denied any history of 
bone or joint deformity, arthritis, recurrent back pain, 
"trick" or locked knee, foot trouble, loss of memory or 
amnesia, or adverse reaction to serum, drug or medicine, but 
he complained of skin disease of the face and arms.  He 
reported that he was in good health and took no medications.  
His service separation examination, conducted in June 1993, 
disclosed that his spine, musculoskeletal system, upper and 
lower extremities, feet, face, neck, and skin were normal, 
and no abnormalities were found on neurological and 
psychiatric evaluation. 

In his original application for VA compensation benefits (VA 
Form 21-526), the veteran sought service connection for 
multiple issues, including a skin disorder, a back 
disability, a bilateral knee disability, a right ankle 
disability, memory loss, and residuals of medications.  

A report of VA Persian Gulf War screening examination cited 
the veteran's statement that he served aboard ship in the 
Persian Gulf War, and his complaints of skin rashes, back 
pain and joint problems.  Physical examination disclosed a 
slight erythema and skin rash around the nose.  The pertinent 
clinical impressions were dermatitis of the face.  Following 
consultations, the diagnosis was skin rash on face. 

A rating decision of February 1996 denied service connection 
for disabilities which included skin, back, knee and right 
ankle disabilities, memory loss and residuals of medication 
on the basis that those claims were not well-grounded.  The 
veteran was notified of that determination and of his right 
to appeal by RO letter of February 1996.  

Following receipt of additional service medical records, a 
rating decision of May 1996 granted service connection for 
dermatitis of the face, evaluated as noncompensably 
disabling, and determined that the claims for service 
connection for back, knee and right ankle disabilities, 
memory loss and residuals of medication were not well-
grounded.  The veteran was notified of those determinations 
and of his right to appeal, and subsequently appealed the 
noncompensable evaluation assigned for his service-connected 
facial dermatitis, and the denial of service connection for 
his claimed disabilities, including those now in appellate 
status.  

In October 1996, the veteran failed to report for a scheduled 
VA examination of his claimed disabilities.  In his 
Substantive Appeal (VA Form 9), received in March 1997, he 
requested a compensable rating for his service-connected 
dermatitis of the face, and requested service connection for 
disabilities which included those currently on appeal.  He 
stated, in pertinent part, that he experienced back and knee 
pain and memory loss.

As noted, in a July 1998 decision, the Board denied service 
connection for certain disabilities no t now at issue, and 
remanded the remaining issues on appeal to the RO for 
additional development of the evidence, to include specified 
VA examinations, including a Persian Gulf War protocol 
examination; for adjudication of his claims for service 
connection for joint disabilities, for residual disability 
due to the use of medication, and for memory loss on the 
merits; and for readjudication of the claim for an increased 
(compensable) rating for facial dermatitis.  

In response to an RO development letter asking that he 
provide the names, addresses and dates of treatment for all 
physicians and medical facilities treating him for any of the 
disabilities at issue, the veteran reported that he was seen 
at the dermatology clinic, VAMC, Syracuse, on a single 
occasion, but reported no other private or VA medical 
treatment.  

A report of VA general medical examination, conducted in 
March 1999, cited the veteran's statement that he experienced 
the onset of dermatitis while in service; that he experiences 
red, raised and inflamed areas alongside his nose, between 
his eyes, and in his beard area, without draining or 
pruritus; and that he used hydrocortisone cream for relief of 
redness and discomfort, and lotion for dryness and 
exfoliation.  Examination disclosed no motor, sensory or 
reflex deficits of the back and upper and lower extremities, 
and his skin was warm to the touch, with good turgor and no 
lesions.  The diagnosis was facial dermatitis, etiology 
unknown.  

A report of VA orthopedic examination, conducted in March 
1999, cited the veteran's current complaints of low back 
stiffness in the mornings, while noting that he denied neck, 
back, hip, knee, ankle, shoulder, elbow or wrist pain, 
bilaterally.  The veteran further stated that his back 
problem does not really cause him any problems; that he 
regularly works out; and that he is able to perform all the 
duties necessary for a general workout.  He related that he 
can sit, stand, and walk, push and pull, go up and down 
stairs, and kneel, stoop and crawl without any problems, and 
has no problems with travel or sleep.  He walked without a 
limp, and mounted and dismounted the examining table with 
ease, while straight leg raising at 90 degrees, bilaterally, 
was negative.  Range of motion of the upper and lower 
extremity joints was bilaterally symmetrical, and no motor, 
sensory or reflex deficits were found in the upper or lower 
extremities.  Examination of the lumbar spine revealed no 
deformity, no pain on palpation over the lumbar paravertebral 
musculature, and no tenderness on palpation over the 
sacroiliac joints.  Forward flexion was complete to 95 
degrees, extension to 35 degrees, lateral bending to 40 
degrees, bilaterally, and rotation to 35 degrees, 
bilaterally, without pain on motion.  X-rays of the lumbar 
spine were negative.  The examiner stated that the veteran's 
only symptom was lumbar stiffness in the morning.  

A report of VA neurology examination, conducted in April 
1999, cited the veteran's denial of any injury during the 
Persian Gulf war other than a right ankle sprain in a fall.  
He denied any problems with his long- or short-term memory, 
and denied headaches, visual symptoms, focal weakness, 
numbness or gait difficulty, back pain, radiating symptoms, 
bowel or bladder disorder, or any side effects from 
inoculation or medication.  He complained of occasional low 
back stiffness, resolving after some movement of the back.  
His gait was normal, and he could tandem walk and heel-and-
toe walk.  His neurological examination was negative for any 
abnormalities, coordination was normal, and no motor, sensory 
or reflex deficit was found in the upper or lower 
extremities.  The examining neurologist stated that the 
veteran denied any neurological problem whatsoever; that he 
was functioning very well and there was no evidence of 
cognitive dysfunction or no evidence of focal neurological 
symptoms; and that he did not have any problems with 
medication or inoculation in the past.  He stated that the 
veteran had no neurological diagnosis and did not need any 
follow-up.   

A rating decision of April 2000 increased the evaluation for 
the veteran's service-connected facial dermatitis to 10 
percent disabling, effective the date of receipt of his 
initial claim, while continuing the denial of the remaining 
issues on appeal.  The veteran was notified of those 
determination by RO letter, a Supplemental Statement of the 
Case was issued, and the case was returned to the Board for 
further review.  

In May 2001, the Board remanded the case to the RO for 
compliance with the notice and duty-to-assist provisions of 
the VCAA, and for another VA dermatological examination, with 
specific findings as enunciated in that remand order.  The 
veteran was notified of the provision of the VCAA by RO 
letter of June 26, 2001

A report of special VA dermatological examination, conducted 
in August 2001, cited the examiner's review of the veteran's 
claims folder and the veteran's complaints of red, raised 
pruritic areas, with scabbing over within hours, dryness, 
flaking and exfoliation within days, and irritation to the 
beard and neck areas.  The veteran related that he was 
prescribed DesOwen cream by his private dermatologist.  
Examination revealed a 2 cm. by 1 cm. area in front of the 
right ear that was dry and exfoliating, a 3 cm. by 1 cm. area 
above the right lip that was dry and exfoliating, a 1.5 cm. 
by 1 cm. area within the left eyebrow that was dry and 
exfoliating, and a 2.5 cm. red flat area under the right eye 
and approximately 25 raised solid bumps on his neck.  The 
examiner stated that the veteran did show exfoliation and 
itching, without exudation; that he did not have extensive 
lesions or marked disfigurement; that he did not have 
ulcerations, extensive exfoliation, crusting or nervous 
manifestations that were exceptionally repugnant, and 
provided unretouched color slides which, upon review, 
substantiated his opinions and conclusions.  The diagnosis 
was contact dermatitis of the face and anterior neck, under 
good control with DesOwen cream.  

A billing statement from Fayetteville Dermatology, a private 
dermatology clinic, showed treatment of the veteran for acne 
rosacea, acne vulgaris, actinic keratosis, atopic dermatitis, 
contact dermatitis, stasis dermatitis, folliculitis; groin, 
hand and foot fungus, herpes simplex, seborrheic keratosis, 
lichen simplex chronicus, mycosis fungoides (nails, toes, 
fingers), benign neoplasms, warts, psoriasis, scabies and 
skin tags.  

A rating decision of October 2001 continued the 10 percent 
evaluation for the veteran's service-connected facial 
dermatitis, and continued the denial of the remaining issues 
on appeal.  The veteran was notified of those determination 
by Supplemental Statement of the Case issued in November 
2001, and the case was returned to the Board for further 
review.  


I.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities, 
including arthritis, when manifested to a compensable degree 
within the initial post service year.  38 C.F.R. §§ 3.307, 
3.309(a) (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 2001).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(b) (2001).

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the 
instant appeal, there has been no current demonstration, 
diagnosis, or other showing of an acquired psychiatric 
disability other than a phobia to lightning for which service 
connection is in effect.

The Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit, at 93;  Espiritu v. Derwinski,  2 Vet. App. 
492, 495 (1992).  If such testimony is not competent, it 
cannot be probative.  The appellant cannot meet his initial 
burden of presenting a well-grounded claim by relying upon 
his own opinions as to medical matters.  Clarkson v. Brown,  
4 Vet. App. 565 (1993);  Grottveit, at 93.  The Court has 
held, however, that a veteran's statements are competent as 
to the onset and continuity of symptomatology, including 
pain.  Heuer v. Brown,  7 Vet. App. 379, 384 (1995);  Falzone 
v. Brown,  8 Vet. App. 398, 405 (1995).

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of  38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997);  Gilbert v. Derwinski,  1 Vet. 
App. 49, 58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  

Service Connection for a Right Knee Disability, a Left Knee 
Disability, a Back Disability, a Right Ankle Disability, for 
Memory Loss, and for Disabling Residuals Due to Use of 
Medication

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of a right knee 
disability, a left knee disability, a back disability, a 
right ankle disability, for memory loss, and for disabling 
residuals due to use of medication during his period of 
active service.  A report of medical history prepared by the 
veteran in connection with his service separation examination 
denied any history of bone or joint deformity, arthritis, 
recurrent back pain, "trick" or locked knee, loss of memory 
or amnesia, or adverse reaction to serum, drug or medicine, 
and he reported that he was in good health and took no 
medications.  His service separation examination disclosed no 
abnormalities of the spine, musculoskeletal system, or upper 
or lower extremities, and his neurological and psychological 
evaluation was normal.  Further, arthritis of the knees, back 
or right ankle was not demonstrated or diagnosed within the 
initial postservice year.  

Further, a report of VA Persian Gulf War screening 
examination cited, in pertinent part, the veteran's statement 
that he served aboard ship in the Persian Gulf War, and his 
complaints of back pain and joint problems.  No findings of 
back or joint trauma or pathology was reported.  To the same 
point, a report of VA general medical examination, conducted 
in March 1999, disclosed no motor, sensory or reflex deficits 
of the back and upper and lower extremities, and no 
orthopedic or neurological diagnosis was offered.  

In addition, a March 1999 report of VA orthopedic examination 
cited the veteran's complaints of low back stiffness in the 
mornings, while noting that he denied neck, back, hip, knee, 
ankle, shoulder, elbow or wrist pain, bilaterally.  The 
veteran further stated that his back problem does not really 
cause him any problems; that he regularly works out; and that 
he is able to perform all the duties necessary for a general 
workout.  Examination disclosed no motor, sensory or reflex 
deficit of the back or upper or lower extremities, no 
tenderness to palpation, no limitation of motion, no pain on 
motion, and no loss of function due to weakness, 
incoordination, easy fatigability, or pain on use.  There was 
no clinical finding of residuals of a right ankle sprain or 
of lumbar stiffness.  X-rays of the lumbar spine were 
negative.  The examiner stated that the veteran's only 
symptom was lumbar stiffness in the morning.  

Similarly, a report of VA neurology examination, conducted in 
April 1999, cited the veteran's denial of any injury during 
the Persian Gulf war other than a right ankle sprain in a 
fall.  He denied any problems with his long- or short-term 
memory, and denied headaches, visual symptoms, focal 
weakness, numbness or gait difficulty, back pain, radiating 
symptoms, bowel or bladder disorder, or any side effects from 
inoculation or medication.  He complained of occasional low 
back stiffness, resolving after some movement of the back.  
His gait was normal, and his neurological examination was 
negative for any abnormalities, coordination was normal, and 
no motor, sensory or reflex deficit was found in the upper or 
lower extremities.  The examining neurologist stated that the 
veteran denied any neurological problem whatsoever; that he 
was functioning very well and there was no evidence of 
cognitive dysfunction or no evidence of focal neurological 
symptoms; and that he did not have any problems with 
medication or inoculation in the past.  

As noted above, a threshold requirement for the grant of 
service connection for a disability is that the disability 
claimed must be shown to be present.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Caluza, 7 Vet. App. at 506; Brammer, 3 
Vet. App. at 225;  Rabideau, 2 Vet. App. at 143.  In this 
case, the veteran's claimed right knee disability, left knee 
disability, back disability, right ankle disability, memory 
loss, or disabling residuals due to use of medication were 
not demonstrated or diagnosed during active service or on 
service separation examination, arthritis was not manifest 
to a compensable degree within the initial postservice year, 
and there were no clinical findings of those disabilities on 
postservice VA general medical, orthopedic, or neurologic 
examinations.  

To the same point, on VA examination in March 1999, the 
veteran further stated that his back problem does not really 
cause him any problems; that he regularly works out; and that 
he is able to perform all the duties necessary for a general 
workout.  The report of VA neurology examination in April 
1999 shows that the veteran denied any injury during the 
Persian Gulf war other than a right ankle sprain in a fall, 
denied any problems with his long- or short-term memory, and 
denied headaches, visual symptoms, focal weakness, numbness 
or gait difficulty, back pain, radiating symptoms, bowel or 
bladder disorder, or any side effects from inoculation or 
medication, and the examining neurologist stated that the 
veteran denied any neurological problem whatsoever; that he 
was functioning very well and there was no evidence of 
cognitive dysfunction or no evidence of focal neurological 
symptoms; and that he did not have any problems with 
medication or inoculation in the past.  

While the Board has considered the provision of 38 U.S.C.A. 
§§  1117, 1118 (West Supp. 2001) and 38 C.F.R. § 3.317 
(2001), pertraining to undiagnosed illnesses in veterans of 
active service the Armed Forces in the Southwest theater of 
operations during the Persian Gulf War, the record shows 
that the disabilities at issue are not undiagnosed 
illnesses, and that the veteran has stated that he has no 
symptoms of a right knee disability, a left knee disability, 
a back disability, or a right ankle disability, including 
pain; that there is no clinical evidence of memory loss or 
disabling residuals due to use of medication; and that the 
medical evidence of record shows no evidence of cognitive 
loss or any residuals of the use of medication.  Further, 
the only condition which the veteran has atributed to the 
inservice use of medication is the skin disorder for which 
service connection has been granted. 

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for a right 
knee disability, a left knee disability, a back disability, 
or a right ankle disability, for memory loss, and for 
disabling residuals due to use of medication is not 
warranted.  Accordingly, the claims for service connection 
for those disabilities is denied.  

Entitlement to a Rating in Excess of 10 Percent for Facial 
Dermatitis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West Supp. 2001);  
38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2001).  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely related.  
38 C.F.R. Part 4, § 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2001).  In every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide a no percent 
evaluation, a no percent evaluation will be assigned when the 
required residuals are not shown. 38 C.F.R. § 4.31 (2001).  A 
request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where a case addresses the assignment of an initial 
rating following an initial award of service connection for 
the disability at issue, as in the instant appeal, separate 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (2001).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 CF.R. Part 4, § 4.6 (2001).

Eczema is rated as noncompensably disabling with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area; as 10 percent disabling with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; as 30 percent disabling with 
exudation or itching constant, extensive lesions, or marked 
disfigurement; and as 50 percent disabling with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. Part 
4, § 4.118, Diagnostic Code 7806 (2001).  

Scars which are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating. 38 C.F.R. § 
4.118, Diagnostic Code 7803 (2001).  Scars which are 
superficial and tender and painful on objective demonstration 
warrant a 10 percent rating. 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).  Scars that limit the function of any part 
affected are rated based upon limitation of function of the 
part affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2001).

While the report of private dermatological treatment of the 
veteran at Fayetteville Dermatology clinic cites treatment of 
the veteran for acne rosacea, acne vulgaris, actinic 
keratosis, atopic dermatitis, contact dermatitis, stasis 
dermatitis, folliculitis; and for groin, hand and foot 
fungus, herpes simplex, seborrheic keratosis, lichen simplex 
chronicus, mycosis fungoides (nails, toes, fingers), benign 
neoplasms, warts, psoriasis, scabies and skin tags, service 
connection is in effect only for facial dermatitis.  

A report of VA Persian Gulf War screening examination cited, 
in pertinent part, the veteran's statement that he served 
aboard ship in the Persian Gulf War, and his complaints of 
skin rashes, while physical examination disclosed a slight 
erythema and skin rash around the nose.  The pertinent 
clinical impressions were dermatitis of the face.  To the 
same point, a March 1999 report of VA general medical 
examination cited the veteran's statement that he experienced 
the onset of dermatitis while in service; that he experiences 
red, raised and inflamed areas alongside his nose, between 
his eyes, and in his beard area, without draining or 
pruritus; and that he used hydrocortisone cream for relief of 
redness and discomfort, and lotion for dryness and 
exfoliation.  Examination disclosed that his skin was warm to 
the touch, with good turgor and no lesions, and the diagnosis 
was facial dermatitis, etiology unknown.  

The report of VA dermatological examination in August 2001 
revealed a 2 cm. by 1 cm. area in front of the right ear that 
was dry and exfoliating, a 3 cm. by 1 cm. area above the 
right lip that was dry and exfoliating, a 1.5 cm. by 1 cm. 
area within the left eyebrow that was dry and exfoliating, 
and a 2.5 cm. red flat area under the right eye and 
approximately 25 raised solid bumps on his neck.  The 
examiner stated that the veteran did show exfoliation and 
itching, without exudation; that he did not have extensive 
lesions or marked disfigurement; that he did not have 
ulcerations, extensive exfoliation, crusting or nervous 
manifestations that were exceptionally repugnant, and 
provided unretouched color slides which, upon review, 
substantiated his opinions and conclusions.  The diagnosis 
was contact dermatitis of the face and anterior neck, under 
good control with DesOwen cream.  

Based upon the foregoing, the Board finds that the veteran's 
service-connected facial dermatitis is currently manifested 
by exfoliation and itching, without exudation, extensive 
lesions, marked disfigurement, ulcerations, extensive 
exfoliation, crusting or nervous manifestations that are 
exceptionally repugnant, and is under good control with 
medication.  Applying the relevant schedular criteria, the 
Board finds that a rating in excess of 10 percent is not 
warranted for service-connected facial dermatitis. 

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2001) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected facial dermatitis 
presents such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render inapplicable the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a right knee disability, a left knee 
disability, a back disability, a right ankle disability, 
memory loss, and disabling residuals due to use of medication 
is denied.

A rating in excess of 10 percent for facial dermatitis is 
denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

